 

 
 
 

 

a

25 Cte V-05409-AKH Document 32 Filed 03/31/20 Page 1 of 2
KRKDENTONS

Anthony B. Uliman Dentons US LLP
Pariner 1221 Avenue of the Americas
New York, NY 10020-1089

anthony. ullman@dentons.com United States

D +1 212 632 8342

dentons.com

March 31, 2020

BY ECF

Honorable Alvin K. Hellerstein
U.S. District Judge

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

    

X

Re: ANI Pharmaceuticals, Inc. v. Cabaret Biotech Ltd., No. 19-cv-05409-AKH (S.D.N.Y.):
Conference Currently Scheduled for May 15, 2020

Dear Judge Hellerstein:

”

This Firm represents Plaintiff ANI Pharmaceuticals, Inc. (“ANI”) in the above-referenced action currently
pending before Your Honor. We write on behalf of both parties to inform the Court that the parties’
ongoing efforts to resolve this matter without court intervention have reached an impasse, and to
respectfully request, if the Court agrees, that the status conference currently scheduled for May 15, 2020
be cancelled. Defendant Cabaret Biotech Ltd. joins in this letter.

By way of background, on November 1, 2019, ANI filed a motion for judgment on the pleadings, which
has since been fully briefed by the parties. (Doc. 23-27.) On January 10, 2020, a status conference was
held. Following the January 10 conference, and at the Court’s suggestion, the parties diligently engaged
in good-faith negotiations to resolve the matter. The parties thereafter appeared before the Court on
January 24, 2020 to apprise the Court of the progress of those negotiations, and submitted a further letter
on February 26 updating the Court on the status of those negotiations. (Doc. 29.) As matters now stand,
the parties are scheduled to appear for a status conference on May 15 to again apprise the Court of the
status of their ongoing discussions. (Doc. 31.) Since February 26, the parties have continued to negotiate
in good faith. However, the parties have, as indicated above, since reached an impasse such that further
settlement discussions would not serve any useful purpose, and the parties believe that the pending
motion for judgment on the pleadings should now be decided by the Court in its ordinary course.

Given the above, the parties do not believe that that there is a continuing need for the May 15
conference, and to avoid potentially wasting the Court's time, respectfully request that the May 15
conference be cancelled, if the Court agrees that would be appropriate. Of course, should the Court still
wish for the parties to appear at the May 15 conference—either telephonically or in person—the parties
would be pleased to do so.

The parties thank the Court for its attention to this matter.

Larrain Rencoret > Hamilton Harrison & Mathews » Mardemootoo Baigobin » HPRP» Zain & Co. » Delany Law » Dinner Martin » Maclay
Murray & Spens » Gallo Barrios Pickmann » Mufioz » Cardenas & Cardenas » Lopez Velarde » Rodyk » Boekel » OPF Partners

 
